Citation Nr: 1025560	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a right heel disorder.

2.  Entitlement to service connection for left small toe 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty April 1959 to November 1979, 
including combat service in Vietnam, and his decorations include 
the Navy Commendation Medal with "V" device.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas 
(RO), which denied the benefits sought on appeal.  In June 2008, 
the RO revisited the matter and held that service connection was 
not warranted for a right heel disorder as secondary to the 
Veteran's service-connected left knee disability.

In April 2010, the Veteran presented testimony during a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran reports that he began experiencing difficulties with 
his right heel and left small toe during service, which he 
attributed to shifts in weight-bearing due to a left knee injury.  
He has also testified that he sustained an injury to left small 
toe when he stepped on a nail during service, approximately in 
1970.  During the hearing, the Veteran indicated that his right 
heel and left small toe conditions may have been aggravated by 
his participation in combat.    

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
Because it is unclear to the Board whether the Veteran's current 
right heel and left small toe disorders are attributable in any 
way to his service-connected left knee disability, the Board 
concludes that a remand for an examination and etiological 
opinion is necessary.

On remand, given the Veteran's documented combat service, and his 
sworn testimony indicating that the disabilities might have been 
caused or aggravated by combat, the RO must specifically consider 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000); see 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, the case is REMANDED for the following action:

1.	After associating with the claims folder 
any pertinent, outstanding records, the 
Veteran should be afforded an appropriate 
VA examination to ascertain the nature and 
etiology of any current right heel and 
left small toe disability found to be 
present.  The claims file must be made 
available to and be reviewed by the 
examiner.  Any testing should also be 
conducted at that time if deemed necessary 
by the examiner and the results of any 
testing done should be included with the 
findings from the VA examination.

In particular, the examiner is asked to 
opine as to whether any right heel or left 
small toe disorder is at least as likely 
as not related to service or to a service-
connected disability, in particular the 
Veteran's left knee disability.  The 
examiner must also state whether the 
Veteran reports a continuity of foot 
symptomatology since service and 
acknowledge and discuss such statements 
made by the Veteran, if any, in offering 
the opinion.  The examiner must provide a 
complete rationale for any stated opinion.

2.	Then the RO should readjudicate the appeal.  
In doing so, the RO must specifically 
consider 38 U.S.C.A. § 1154(b), and 38 
C.F.R. §§ 3.304 and 3.310.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

